United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10100
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FLOYD FREDERICK MCCRARY,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:01-CR-119-1-R
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD), court-appointed appellate

counsel for defendant Floyd Frederick McCrary, has moved for

leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).   McCrary has filed a “Motion

to Find Legal Points Arguable on the Merits,” which is treated,

in part, as a motion for the appointment of counsel.

     Our independent review of the brief and the record

discloses no nonfrivolous issues for appeal.   The FPD’s motion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10100
                                -2-

for leave to withdraw is GRANTED, the FPD is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR.

R. 42.2.   Because there is no nonfrivolous issue for appeal,

McCrary’s motion for the appointment of counsel is DENIED.        Cf.

United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).

     We decline to address the ineffective assistance claims

raised by McCrary in this proceeding.     See United States v.

Brewster, 137 F.3d 853, 859 (5th Cir. 1998).     Our decision is

without prejudice to McCrary’s right to assert such claims in a

motion pursuant to 28 U.S.C. § 2255.    See Massaro v. United

States, ___ U.S. ___, 123 S. Ct. 1690, 1694 (2003).

     ANDERS MOTION GRANTED; APPEAL DISMISSED; MOTION FOR THE

APPOINTMENT OF COUNSEL DENIED.